Douglas, J.,
concurring in part and dissenting in part. I concur in today’s decision insofar as it upholds the Ohio Public Employees’ Collective Bargaining Act, but I cannot agree with that portion of the majority opinion which relies on Rocky River v. State Emp. Relations Bd. (1988), 39 Ohio St. 3d 196, 530 N.E. 2d 1.
While it is gratifying to see the majority come to an ultimately sensible conclusion in this case, it is disturbing that the rationale used is less than persuasive in the overall context of the issue presented. The shallow analysis set forth in the lead opinion is particularly troubling given the number of grounds upon which the conclusion could be based, none of which is utilized.
The first and foremost of these is found in Section 34, Article II of the Ohio Constitution, which provides:
“Laws may be passed fixing and regulating the hours of labor, establishing a minimum wage, and providing for the comfort, health, safety and general welfare of all employes; and no other provision of the constitution shall impair or limit this power.” (Emphasis added.)
As I have previously noted, “[i]f this section is read in the way in which it is written, there is no conflict on this subject between state legislative authority and the power granted local governments under home rule.” Kettering v. State Emp. Relations Bd. (1986), 26 Ohio St. 3d 50, 57, 26 OBR 42, 49, 496 N.E. 2d 983, 989 (Douglas, J., concurring). Since R.C. Chapter 4117 is so clearly designed to provide for the “general welfare” of all employees as contemplated by Section 34, the home-rule provisions of the Constitution cannot “impair or limit” the General Assembly’s power to act in this area. The concept of home rule, therefore, has no application in this case, as I have explained more fully in my dissent to Rocky River, supra, at 211-214, 530 N.E. 2d at 14-17.
I vehemently disagree with the language in Rocky River, unfortunately repeated today, asserting that the power conferred on the legislature by Section 34 is limited to matters concerning hours of employment and the minimum wage. The most elementary reading of Section 34 refutes such a *235conclusion and, frankly, I find it deplorable that members of this court would indulge in such speciousness regarding the Constitution of this state.
Many of my objections to Rocky River, as well as my reasoning in support of the constitutionality of R.C. Chapter 4117 in its entirety, may be found in my dissent to that decision. I will not repeat that discussion in any detail here. Suffice to say that multiple reasons exist for upholding the constitutionality of the Act. Section 34, Article II is only one of many such reasons. Past decisions of this court, including Kettering, supra, and State, ex rel. Dayton Fraternal Order of Police Lodge No. 44, v. State Emp. Relations Bd. (1986), 22 Ohio St. 3d 1, 22 OBR 1, 488 N.E. 2d 181, certainly militate in favor of upholding the Act. The compelling public policy underlying R.C. Chapter 4117 is powerful incentive to preserve, if at all possible, the General Assembly’s handiwork. And, of course, there is the longstanding and vigorous presumption in favor of the constitutionality of legislative enactments. In sum, the validity of R.C. Chapter 4117 rests on a foundation far more solid than today’s majority opinion would imply.
It seems strange in this case to find the entire Act declared constitutional and yet find that a portion of the same Act has been held unconstitutional in Rocky River. It would seem that this enactment of the General Assembly is either constitutional or it is not. Of course, it is my firm conviction that R.C. Chapter 4117 is completely constitutional. I, therefore, concur in that portion of today’s decision which upholds the Act.
Sweeney, J., concurs in the foregoing opinion.